IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

CHERYL MOULTRIE and PETER )

MOULTRIE, )
2:18-CV-00231-PLD

Plaintiffs,

VS. )

)

COLOPLAST CORPORATION; )

COLOPLAST MANUFACTURING US,

LLC, )

)

Defendants. )

MEMORANDUM OPINION

 

Defendants Coloplast Corporation and Coloplast Manufacturing US, LLC (collectively
“Coloplast”) have moved to exclude the opinions and testimony of Dr. Grant Campbell, an expert
witness retained by Plaintiffs Cheryl Moultrie and Peter Moultrie. (ECF No. 61.) For the reasons

set forth below, Coloplast’s motion will be granted in part and denied in part.
I. Relevant Procedural and Factual History

Plaintiffs, who commenced this action in February 2018, have asserted negligence and
strict liability claims that arise out of a synthetic mesh system designed and manufactured by
Coloplast. Plaintiffs allege in their Complaint that as a direct result of the 2010 implant of an Aris
mid-urethral sling manufactured by Coloplast, Mrs. Moultrie subsequently sustained various
complications and injuries, including dyspareunia and urinary tract infections (UTIs). The parties
have since stipulated to the dismissal with prejudice of certain causes of action, leaving claims of

strict liability for design defect and failure to warn, negligent design, negligent failure to warn and
loss of consortium. Discovery has closed and in a separate opinion and order, Coloplast’s motion

for summary judgment has been denied.

The instant controversy relates to certain expert causation opinions proffered by Plaintiffs
in support of their claims. Specifically, Plaintiffs have submitted expert disclosures and other

materials authored by Grant Campbell, M.D., a physician who specializes in obstetrics and

gynecology.

By way of background, in September 2018, Dr. Campbell submitted a report in which he
expresses the opinion that Mrs. Moultrie’s “pelvic pain, urinary tract infections, and dyspareunia”
were caused by the erosion of the Aris sling. Dr. Campbell subsequently issued an addendum dated
December 16, 2018 in which he indicates that he reviewed three additional sets of medical records,
including those of Dr. Jeffrey David, Dr. Claude Tolbert and the Coastal Carolina Medical Center.
After his review of these records, he had no revisions or changes to the clinical impressions

provided in his September 2018 report.

Dr. Campbell examined Plaintiff Chery! Moultrie on February 5, 2019 and prepared a “visit
note” that summarizes his examination. He then issued another report on March 1, 2019. He
opined that her “worsening stress urinary incontinence, pelvic pain, painful intercourse
[dyspareunia], and frequent urinary tract infections were caused by the defective Aris bladder neck

suspension mesh.”

Plaintiffs provided Coloplast with Dr. Campbell’s expert disclosures on or about March 1,
2019. These disclosures included his March 1, 2019 report, a summary of his independent medical
examination of Mrs. Moultrie, the December 2018 addendum to his September 2018 report, his

CV and a “reliance list.”
On May 18, 2019, Dr. Campbell issued a “second addendum” to his original clinical
summary of September 8, 2018. His report provides additional commentary based on his receipt
of additional medical records and his review of the depositions of both Plaintiffs. In this

addendum, he states the following:

Based upon the documented diagnosis of overactive bladder and
documented treatment for overactive bladder pre-dating her TOT [Tran-
obturator Tape procedure] along with a documented uterine fibroid before
the same procedure, I cannot say with a reasonable degree of medical
certainty that Mrs. Moultrie’s pelvic pain can be attributed to
complications from her TOT. Also, any continued issues of urinary
urgency would be difficult to attribute to her TOT complications for
the same reason.

(emphasis added.) Dr. Campbell continued to opine with a reasonable degree of medical certainty
that Mrs. Moultrie’s continued dyspareunia, urinary tract infections and the return of her stress

urinary incontinence can be related to her TOT complications.

Coloplast took the deposition of Dr. Campbell on May 24, 2019. Relevant portions of his

testimony will be reviewed as part of the analysis of Coloplast’s motion.
Il. Standard of Review

Federal Rule of Evidence 702, which governs the admissibility of expert testimony,
provides that expert opinions are admissible if: (1) the expert’s specialized knowledge will help
the trier of fact to understand the evidence or determine a fact at issue; (2) the testimony is based
on sufficient facts or data; (3) the testimony is the product of reliable principles and methods; and
(4) the expert has reliably applied the principles and methods to the facts of the case. District court
judges act as gatekeepers to ensure that the expert testimony is reliable, relevant and helpful to the

jury. Daubert y. Merrell Dow Pharmaceuticals, 509 U.S. 579 (1993). Expert testimony must be
from a qualified source, reliable and fit the facts of the case. Jd. at 589-91; Pineda v. F ord Motor

Co., 520 F.3d 237, 244 (d Cir. 2008).

As gatekeeper, the court is not the finder of fact but instead must review the methodology
applied by an expert witness in order to determine if “good grounds” exist for the opinions
expressed. United States y. Mitchell, 365 F.3d 215, 244 (3d Cir. 2004). The court should not
conflate “its gatekeeping function with the fact-finders’ function as the assessor of credibility.” Jn
re TMI Litigation, 193 F.3d 613, 713 (3d. Cir. 1999), “The evidentiary requirement of reliability
is lower than the merits standard of correctness.” In re Paoli R.R. Yard PCB Litigation, 35 F.3d
717, 744 (3d Cir. 1994), As long as “good grounds” exist for the opinions expressed, they should

be tested by the adversary process. United States v. Mitchell, 365 F.3d at 244.

As noted in Magistrini v. One Hour Martinizing Dry Cleaning, 180 F.Supp.2d 584, 595-

96 (D.N.J. 2002), aff'd, 68 F. App’x 356 Gd Cir. 2003):

As a general matter, the Rules of Evidence "embody a strong and undeniable
preference for admitting any evidence" that could potentially assist the trier of fact
and Rule 702 is liberally interpreted by the district courts. Holbrook v. Lykes Bros.
Steamship Co., Inc., 80 F.3d 777, 780 (3d Cir.1996) (citations omitted).
Acknowledging the "liberal thrust" of the Federal Rules of Evidence, the Supreme
Court in Daubert instructed that "[v]igorous cross-examination, presentation of
contrary evidence, and careful instruction on the burden of proof are the traditional
and appropriate means of attacking shaky but admissible evidence." Daubert, 509
USS. at 596, 113 S.Ct. 2786. The 2000 Amendments to Rule 702 have not changed
this basic premise.

The party offering the expert testimony has the burden of showing that the testimony
satisfies the requirements of Rule 702. Id.; see also Oddi v. Ford Motor Co., 234 F.3d 136, 145-

46 (3d Cir. 2000).
TI. Discussion

In this case, Dr. Campbell was retained by Plaintiffs to offer a causation opinion. He issued
multiple reports and addenda that include the information that he considered in reaching his
opinions. This included medical records, the findings of other physicians and his physical
examination of Mrs. Moultrie. In doing so, he conducted a differential diagnosis. A differential
diagnosis is “a technique that involves assessing causation with respect to a particular individual.”
Kannankeril v. Terminex International, Inc., 128 F.3d 802, 807 Gd Cir. 1997). “Differential
diagnosis, or differential etiology, is a standard scientific technique which identifies the cause of
a medical problem by eliminating the likely causes until the most probable one is
isolated.” Magistrini v. One Hour Martinizing Dry Cleaning, 180 F.Supp.2d 584, 609
(2002); Heller v. Shaw Industries, 167 F.3d 146, 154-55 (3d Cir. 1999) (quoting Paoli, 35 F.3d at

742 n.8).

An expert’s use of a differential diagnosis must be evaluated in order to ensure that the
methods employed are reliable. See Heller, 167 F.3d at 155. If the diagnosis is challenged by
another plausible cause, then it becomes necessary for an expert to offer a good explanation as to

why his conclusion remains reliable. Paoli, 35 F.3d at 762.

Coloplast raises three bases in its motion for the exclusion of Dr. Campbell’s testimony:
(1) his opinions are unreliable because he failed to review and rule out Mrs. Moultrie’s relevant
medical history; (2) certain opinions Dr. Campbell has admitted he cannot offer must be excluded;
and (3) his report fails to meet the requirements of Rule 26. Each of these arguments will be

addressed in turn.
A. Reliability of Dr. Campbell’s Opinions

In its motion, Coloplast asserts that Dr. Campbell’s opinions that Mrs. Moultrie’s
dyspareunia and urinary tract infections were caused by the Aris implant are inherently unreliable

and must be excluded because he failed to review and rule out relevant medical history.'

Coloplast first notes that Dr. Campbell did not review any medical records from Mrs.
Moultrie’s pre-implant history before preparing his September 2018 report and December 2018
first addendum. Therefore, he did not know that she had a pre-implant history of dyspareunia.
Additionally, Dr Campbell did not “educate himself” about her post-implant motor vehicle
accident or exclude vaginal atrophy as an alternative cause. Thus, according to Coloplast, his

opinions are fatally deficient.

In his September 8, 2018 report, Dr. Campbell states that he has “reviewed Mrs. Moultrie’s
medical records and considered her pre-surgical medical and surgical history.” Plaintiffs point out
that his later addendum and reports reference additional records that he reviewed, and he testified
at his deposition that he reviewed all medical records provided to him by Plaintiffs’ counsel, which
included records that pre-dated Mrs. Moultrie’s 2010 implant surgery. Therefore, Dr. Campbell
did review her medical history before he authored several of his reports. Whether his review was

adequate for purposes of the opinions he expressed is a different issue.

Indeed, the central question is whether Dr. Campbell had “good grounds” for his
conclusions. Coloplast asserts that Dr. Campbell did not consider alternative causes for Mrs.

Moultrie’s injuries, and as such, his opinions must be excluded. As noted in Heller v. Shaw

 

' Coloplast’s motion to exclude Dr. Campbell’s opinions regarding her pelvic pain and urinary
incontinence is discussed in Section B of this opinion.

6
Industries, 167 F.3d 146, 156 (3d Cir. 1999), however, “a medical expert’s causation conclusion
should not be excluded because he or she has failed to rule out every possible alternative cause of
a plaintiff’s illness.” Rather, only “where a defendant points to a plausible alternative cause and
the doctor offers no explanation for why he or she has concluded that was not the sole cause, that
doctor’s methodology is unreliable.” Paoli, 35 F.3d at 759 n.27. Therefore, it is necessary to

review the alternative causes raised by Coloplast.

Coloplast first takes issue with Dr. Campbell’s failure to consider Mrs. Moultrie’s
complaints of dyspareunia before the implant. Dr. Campbell admitted during his deposition that
this was “potentially important information” and that he did not consider it in rendering his opinion
that her post-implant dyspareunia was caused by the Aris device. (ECF No. 66-10, p.18.) At the
same time, however, he testified that during his medical examination of Mrs. Moultrie, he was
able to reproduce her dyspareunia upon palpitation, and this finding was important to his opinion
on its cause. He opines to a reasonable degree of medical certainty that he could not find any
explanation that would explain the location of her pain other than complications from Coloplast’s
device. Therefore, Dr. Campbell offered an explanation as to why he concluded that the device
caused her pain despite her pre-implant history. Simply put, Coloplast’s argument goes to weight

of his opinion, not to its admissibility.

Coloplast also raises the fact that Dr. Campbell did not “investigate” Mrs. Moultrie’s post-
implant motor vehicle accident as an alternative cause of her complaints. Dr. Campbell’s initial
report in September 2018 notes that he reviewed the 2017 records of Plaintiff's treating urologist,
Dr. Gwynn, who treated her for urinary incontinence “since car accident in 2015.” Dr. Campbell’s

reports reflect that he was aware of the car accident, as well as Mrs. Moultrie’s statement that her
incontinence worsened after the accident. He notes that “[i]t was not felt by Dr. Gwynn that the
car accident had any contribution to the eroded sling.” His report goes on to state that “I do agree
with the consulting Urologist that the main etiology of her incontinence issues was the eroded
mesh and cannot think of any reasonable explanation where the car accident would have caused
this erosion.” He repeats these conclusions in his March 1, 2019 report and May 18, 2019 second
addendum. During his deposition, Dr. Campbell was asked about this issue. He confirmed that he
relied upon Dr, Gwynn’s findings that “the eroded sling was not caused by the accident.” He also
testified that for trauma to cause erosion, there must be an event that impairs vascular integrity,
and he is not aware of any event that would cause devascularization in that area as a result of a

motor vehicle accident.

“Depending on the medical condition at issue and on the clinical information already
available, a physician may reach a reliable differential diagnosis without himself performing a
physical examination, particularly if there are other examination results available. In fact, it is
perfectly acceptable, in arriving at a diagnosis, for a physician to rely on examinations and tests

performed by other medical practitioners.” Kannankeril, 128 F.3d at 807.

In this case, Dr. Campbell was aware of the motor vehicle accident and relied upon Dr.
Gwynn’s 2017 assessment that it did not cause Mrs. Moultrie’s complications, as well as his own
training and experience. His reliance is acceptable for purposes of a diagnosis and does not compel
a conclusion that his opinion must be excluded. Rather, it goes to the weight, not the admissibility,

of his testimony.”

 

2 Coloplast notes that in his deposition, Dr. Gwynn stated that he could not rule out a deceleration
injury as a potential cause of mesh erosion, but as Plaintiffs point out, Dr. Gwynn also testified
that he has never seen such a result and finds it “a little bizarre” that it could occur. This does not
conclusively demonstrate that Dr. Campbell’s reliance was misplaced.

8
Finally, Coloplast asserts that Dr. Campbell failed to rule out vaginal atrophy as an
alternative cause of her dyspareunia and urinary tract infections.* It argues that the first time that
Mrs. Moultrie complained of dyspareunia after the Aris was implanted was in 2017, and it was at
the same visit that she first complained of vaginal dryness. While Coloplast emphasizes that the
“timing is striking,” and Dr. Campbell acknowledged that vaginal atrophy can cause dyspareunia
and vaginal dryness, the fact remains that based upon his examination of Mrs. Moultrie, he
concluded that her dyspareunia was caused by the Aris implant. He explains the basis for his
findings in his reports and in his deposition; moreover, he reviewed her medical records from 2017,
referenced them in his September 2018 report and concluded that her symptoms were the result of
the implant. He came to the same conclusion following his examination; in fact, as reflected in his
February 5, 2019 visit note, Mrs. Moultrie told him that vaginal dryness is not a chronic issue and
only occurs upon anticipation of pain with intercourse.* Similarly, with respect to the urinary tract
infections, Dr. Campbell’s second addendum identifies UTIs in 2014 and notes that there was no
pre-implant documentation of such infections. Therefore, he concluded that the UTIs are a result

of the implant.

Dr. Campbell is not required to consider and eliminate every possible cause in order to
express opinions that are admissible at trial. See Heller, 167 F.3d at 156. The issues raised by
Coloplast go to the weight of his testimony, not to their admissibility. It is the role of the jury to
determine if Dr. Campbell’s opinions are, in fact, credible. Therefore, Coloplast’s motion is denied

with respect to his opinions regarding dyspareunia and urinary tract infections.

 

3 The records cited by Coloplast to support its position that Mrs. Moultrie had developed vaginal
atrophy state that she was experiencing vaginal dryness, not vaginal atrophy. (ECF No. 62, p. 13.)
4 Similarly, her vaginal dryness was referenced as a “psychiatric” issue in the July 2017 records.

9
B. Exclusion of Opinions Disclaimed by Dr. Campbell

In his May 18, 2019 second addendum and at his deposition, Dr. Campbell acknowledged
that he could no longer say with a reasonable degree of medical certainty that Mrs. Moultrie’s
pelvic pain or continued issues with urinary urgency are the result of her implant. Therefore,

Coloplast argues, these opinions must be excluded from his testimony at trial.

In their opposition, Plaintiffs merely state that the court need not determine at this stage if
Dr. Campbell’s opinions are irrefutable or correct. While they claim that this goes to the weight,
not the admissibility, of these opinions, Dr. Campbell has acknowledged that he no longer holds
these opinions to the requisite degree of certainty. Indeed, he testified during his deposition that
his May 2019 report sets forth every opinion that he will offer, and that he is no longer offering
opinions regarding the cause of Mrs. Moultrie’s pelvic pain or continued issues with urinary

urgency. Therefore, these opinions will be excluded at trial.°

In addition, given Dr. Campbell’s admission in his deposition that he is not offering any
opinion on whether or not Mrs. Moultrie may experience any injury or complaint in the future
related to the Aris implant other than continued dyspareunia (ECF No. 66-10, p. 30), Coloplast’s

motion to exclude any such opinion will be granted as well.

 

> Coloplast also seeks to exclude testimony from Dr. Campbell regarding design or manufacturing
defects, the adequacy of warnings or the consent process. Dr. Campbell has not been offered as
an expert on these matters and has never expressed any opinions regarding these issues. Obviously,
he cannot testify regarding opinions that he has not offered.

10
C. Coloplast’s Rule 26 Argument

Finally, Coloplast argues that Dr. Campbell’s opinions should be excluded because his
report fails to meet the requirements of Rule 26 of the Federal Rules of Civil Procedure. It notes
that his expert disclosure does not provide a list of his prior testimony or rate of compensation.
Plaintiffs counter that any such errors are harmless and have been cured. They point out that Dr.
Campbell was asked about his fees and his prior testimony during his deposition and provided this
information. Thus, according to Plaintiffs, this information was not withheld in bad faith and

represents harmless error.

Coloplast has made no showing that Plaintiffs withheld this information in bad faith or that
it has sustained any prejudice as a result of the belated production of this information. They had
the opportunity to obtain this information during his deposition and this case is not proceeding to
trial in the near term. As such, Coloplast has failed to establish that Dr. Campbell’s expert opinions

should be excluded on this basis.

IV. Conclusion
For the reasons set forth in this opinion, Coloplast’s motion is granted in part and denied

in part. An appropriate order will follow.

March 16, 2020 BY THE COURT:

OST

 

 

PATRICIA DODGE
United States Magistrate Judge

11
